Citation Nr: 0713591	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1990 to May 1991.  

The PTSD claim

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which granted service connection for 
PTSD; a 10 percent disability rating was assigned, effective 
November 30, 2001.  

The case was remanded by the Board in October 2003 for 
further procedural and evidentiary development.  This has 
been accomplished.  In October 2006, the RO issued a 
supplemental statement of the case which continued to deny 
the veteran's claim.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

The TDIU claim

The veteran's  representative asserted in January 2007 that 
the veteran's service-connected PTSD, which is his only 
service-connected disability, has rendered him unemployable.  
See Statement of Representative in Appeals Case dated January 
9, 2007, page 4   

A claim for TDIU has not been adjudicated by the RO.  
Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  However, according to VA General Counsel, the 
question of TDIU entitlement may be considered as a component 
of an appealed increased rating claim if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.  See VAOGCPREC 6-96.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2006).  
Because service connection is not in effect for any 
disability other than PTSD, the Board concludes that it does 
have jurisdiction over the issue of the veteran's entitlement 
to TDIU.  Accordingly, that issue has been added, as listed 
above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) [a separate, formal claim is not required in cases 
where an informal claim for TDIU has been reasonably raised]; 
see also VAOPGCPREC 12-2001 (July 6, 2001) [further expansion 
on the concept of when an informal claim for TDIU has been 
submitted].

Issues not on appeal

In September 2005 the veteran was denied service connection 
for alcohol abuse, sexual dysfunction, depressive disorder, 
bipolar disorder, anxiety and intermittent explosive order.  
In October 2005 the RO issued another decision denying 
service connection for alcohol abuse.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with 
these decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  From November 30, 2001 to February 24, 2003, the 
veteran's PTSD was manifested by depression, anxiety, 
hypervigilance, exaggerated startle response, mild memory 
loss, flashbacks, chronic sleep impairment, suicidal 
ideation, disturbances of mood and motivation and impaired 
impulse control with periods of violence.  

2.  Beginning February 25, 2003, the veteran's PTSD has been 
manifested by depression, anxiety, hypervigilance, chronic 
sleep impairment, suicidal ideation, disturbances of mood and 
motivation, flashbacks, impaired impulse control, an 
inability to establish and maintain effective relationships, 
panic attacks more than once a week, neglect of personal 
hygiene, difficulty adapting to stressful circumstances, and 
an inability to establish and maintain effective 
relationships. 

3.  The medical and other evidence of record demonstrates 
that the veteran's service-connected PTSD, which is his only 
service-connected disability, renders him unable to secure or 
follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  From November 30, 2001 to February 24, 2003, the criteria 
for a 30 percent disability rating were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Beginning February 25, 2003, the criteria for a 70 
percent disability rating have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 
(2006); Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for service-connected PTSD, currently evaluated as 10 
percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for increased disability rating in a letter from 
the RO dated April 28, 2004, including a request for evidence 
showing "that your current service-connected disability has 
gotten worse."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining evidence necessary to support his claim to include 
"medical records, employment records, or records from other 
Federal agencies."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain "relevant records not held 
by any Federal Agency.  This may include medical records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the April 2004 
letter included VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The April 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the April 2004 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence or information is in your possession, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  

With respect to the veteran's increased rating claim, to 
include the TDIU claim, element (1) is not in dispute, and 
elements (2) and (3) are irrelevant, as service connection 
has already been granted.  With respect to elements (4) and 
(5), the veteran was provided notice as to degree of 
disability and effective date in a letter dated February 7, 
2007.

The February 2007 letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  Accordingly, the veteran has 
received proper notice as to disability rating and effective 
date pursuant to the Court's Dingess determination.  

As will be discussed below, the Board is assigning staged 
ratings per Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
As discussed below, the Board is granting TDIU.  It is not 
the Board's responsibility to assign an effective date for 
TDIU in the first instance.  The Board is confident that if 
additional notice under Dingess is required, the agency of 
original jurisdiction will do so. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient medical records to include behavioral health 
center records and private mental health treatment records.  
The veteran has also been afforded VA examinations in April 
2002 and April 2006. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected PTSD).

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

As was alluded to above, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective dates 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005). 

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology was the result of both his service-connected PTSD 
and non service-connected alcohol abuse. [As was noted in the 
Introduction, service connection was denied by the RO for 
alcohol abuse.]  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence in the instant case does not 
successfully differentiate between the symptomatology 
associated with the veteran's PTSD and that resulting from 
his alcohol abuse.  In fact, the medical evidence indicates 
that the veteran's abuse of alcohol was a coping mechanism 
for his PTSD.  Several mental health professionals noted that 
the veteran used alcohol to "self-medicate" his PTSD 
symptoms.  None of the medical evidence of record suggests 
that the veteran's PTSD and alcoholism were separate and 
unrelated, and no mental health professional has attempted to 
distinguish between the symptomatology associated with each 
condition.

Accordingly, the Board will attribute all of the veteran's 
psychiatric symptoms to his service-connected PTSD.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling.  For reasons explained in greater 
detail below, the Board concludes that the evidence of record 
indicates the veteran exhibited most of the PTSD symptoms 
described in the 30 percent criteria of the Diagnostic Code 
from November 30, 2001 to February 24, 2003.  For the period 
beginning on February 25, 2003, the Board finds that the 
veteran exhibits a majority of the PTSD symptoms described in 
the 
70 percent criteria of the Diagnostic Code. 

A 10 percent disability rating has been assigned for the 
veteran's service-connected PTSD as of the effective date of 
service connection, November 30, 2001.  For reasons stated 
immediately below, the Board believes that a thirty percent 
rating should be assigned as of that date, with a seventy 
percent rating assigned as of February 24, 2004.

With respect to the 30 percent criteria, N.S.J., M.D., 
indicated in her treatment records that the veteran was 
forgetting routine tasks such as remembering to turn vehicle 
headlights on while driving and remembering to take his 
medication.  
See N.S.J., M.D., August - November 2001.  

The April 2002 VA examination reveals that the veteran's PTSD 
symptoms was manifested by hypervigilance, an exaggerated 
startle response and difficulty sleeping.  Contemporaneous 
private medical records confirm these findings and diagnose 
the veteran with anxiety, depression and chronic sleep 
impairment.  See a report of  N.S.J., M.D., October 2000 - 
November 2002.  

These PTSD symptoms present a symptomatology more congruent 
with a 
30 percent disability rating, starting with the date of 
service connection, November 30, 2001.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].

In considering a 50 percent disability rating from November 
2001 onward, the Board notes that the veteran's presentation 
satisfied only one of the nine criteria set forth in 
Diagnostic Code 9411.  Private treatment records indicate 
disturbances in mood in January and September 2001.  There is 
no evidence of record indicating impaired judgment or 
abstract thinking, difficulty establishing effective 
relationships or understanding complex commands.  The 
veteran's short and long-term memory were intact and the VA 
examiner, private therapist and private psychologist did not 
observe circumstantial circumlocutory or stereotyped speech.  
Treatment records during this period indicate a bright 
affect; the veteran's April 2002 VA examination described his 
affect as stable.  

With respect to the 70 percent disability rating criteria, 
the evidence of record describes suicidal ideation 
culminating in a 2001 attempt.  Additionally, Dr. N.S.J. 
described the veteran as having poor impulse control after he 
became angry and destroyed portions of his house.  These PTSD 
symptoms are only two of nine possible criteria for a 70 
percent disability rating.  There is no indication of 
obsessive rituals, near continuous panic or depression, 
spatial disorientation, neglect of appearance and hygiene, or 
difficulty adapting to stressful circumstances. 

With respect to the criteria for a 100 percent disability 
rating, the evidence of record did not indicate the veteran 
has persistent delusions or hallucinations, gross impairment 
in thought processes or presents a persistent danger of 
hurting himself or others.  There was no indication that the 
veteran engaged in grossly inappropriate behavior or lacked 
the ability to perform activities of daily living.  The 
veteran was orientated to time and place during every one of 
his treatment sessions and VA examinations.  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record for the period beginning on November 30, 2001 was not 
consistent with the assignment of a 50, 70 or 100 percent 
rating, but was more reflective of occupational and social 
impairment consistent with a 30 percent disability rating.

The medical evidence of record indicates that in February 
2003 the veteran's PTSD symptoms dramatically worsened.  The 
veteran himself admitted this in a December 2003 statement, 
stating that he had left his job in February 2003 due 
principally to anger control issues related to his service-
connected PTSD.  Attached to the veteran's statement was an 
affidavit signed by his former supervisor, to the effect that 
the veteran's job skills, in particular his interpersonal 
skills, had deteriorated.   

The veteran's loss of his job in February 2003 coincided with 
the onset of symptomatology consistent with the assignment of 
a 70 percent rating.
For example, Dr. N.S.J. described the veteran prior to March 
2003 as "fairly kempt" or at worst "mildly disheveled."  
However, in March 2003, one month after losing his job, the 
veteran arrived for treatment looking "very disheveled", 
with grease on his face and wearing "very dirty clothes."  
It was noted that the veteran seemed unmindful of his 
appearance and by September 2003 the veteran's psychologist 
stated that he was unconcerned with grooming.  

By October 2003 the veteran was not able to "endure any 
amount of stress at all due to his severe PTSD symptoms."  
See N.S.J., M.D. October 2003.  Additionally, Dr. N.S.J. 
noted in her October 2003 report that the veteran was "not 
able to relate with people."  The April 2004 VA examiner 
stated that the veteran's inability to establish and maintain 
effective relationships was a result of his PTSD symptoms. 

In April 2006 the veteran appeared before the same VA 
examiner who performed his April 2002 examination.  The VA 
examiner found the veteran's "current GAF score to be much 
lower compared to [his] initial evaluation of [the veteran] 
over 4 years ago."  In April 2006 the examiner rated the 
veteran's GAF score at 45, "within the central limits of 
what is qualitatively defined as 'serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.'"   

These PTSD symptoms present a symptomatology more congruent 
with a 
70 percent disability rating.  

Therefore, the Board finds that a 70 percent disability 
rating is warranted under Diagnostic Code 9411.  Based on the 
above-cited evidence, the Board finds that the date of the 
Dr. N.S.J.'s February 25, 2003 treatment session is the 
earliest date that it is factually ascertainable that this 
increase in disability occurred.  Accordingly, a 70 percent 
disability rating is warranted from February 25, 2003.  

The Board also considered the assignment of a 100 percent 
disability rating for the time period from February 25, 2003 
onward.  However, the evidence of record does not indicate 
the veteran has experienced persistent delusions or 
hallucinations, gross impairment in thought processes or that 
presents a persistent danger of hurting himself or others.  
There is no indication that the veteran engages in grossly 
inappropriate behavior or lacks the ability to perform 
activities of daily living.  
He has remained orientated to time and place.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual 
with respect to the service-connected PTSD.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

In short, for the reasons and bases expressed above, the 
Board finds that a 30 percent disability rating is warranted 
from November 30, 2001 (the effective date of service 
connection) to February 24, 2003; and that a 70 percent 
disability rating is warranted for the period beginning 
February 25, 2003.  See Fenderson, supra.  The benefit sought 
on appeal is accordingly granted to this extent.

2.  Entitlement to TDIU.

As was discussed in the Introduction, the Board believes that 
it ha jurisdiction over the TDIU claim which has been raised 
by the veteran's accredited representative.  See Roberson.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As an initial matter, as discussed in the Introduction above, 
the Board is taking jurisdiction over the TDIU claim based on 
a precedential judicial decision and VA OGC opinions.  The RO 
has not adjudicated the claim.  Because as discussed 
immediately below the claim is being granted, any due process 
considerations which would ordinarily attach are rendered 
moot.  Cf. Bernard, supra.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The veteran is service-connected for PTSD, which is currently 
70 percent disabling.  This is his only service-connected 
disability.  The assigned 70 percent rating meets the 
criteria for schedular consideration of TDIU.  See 38 C.F.R. 
§ 4.16(a) (2006).
For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disability renders him unable to secure and 
follow a substantially gainful occupation.  

The symptomatology associated with the veteran's service-
connected PTSD has been described in some detail above in 
connection with the increased rating issue.  The Board will 
not belabor the point that the veteran evidences difficulty 
adapting to a worklike setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance are the veteran's October 
2003 and May 2004 medical treatment records, wherein Dr. 
N.S.J. states "the patient continues to be disabled 
completely from work."  

This conclusion is consistent with the objective evidence of 
record, to include numerous VA outpatient and private 
treatment records which demonstrate the veteran's steadily 
declining GAF scores indicative of serious impairment in 
occupational functioning.  In addition, as discussed above 
the veteran's former supervisor has submitted a sworn 
affidavit which described "behavioral change" in the 
veteran which caused "a break down in department 
operations."

In short, the medical and other evidence of record indicates 
that the veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).

Conclusion 

For the reasons and bases expressed above the Board finds 
that the veteran's claim for TDIU is warranted on a schedular 
basis.  The benefit sought on appeal is accordingly granted.



Additional comment

As was allude to in the Board's VCAA discussion above, the 
Board does not assign an effective date for TDIU.  The Board 
intimates no opinion, legal or factual, concerning this 
matter.


ORDER

Entitlement to an increased disability rating, 30 percent, 
for PTSD is granted from November 30, 2001 to February 24, 
2003, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted beginning on February 25, 2003, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


